  Case 3:20-cv-02910-L Document 286 Filed 07/23/21               Page 1 of 4 PageID 4748



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

Commodity Futures Trading Commission,
et. al,

             Plaintiffs,
vs.                                                        Civil Action No. 3:20-CV-2910-L

TMTE, INC. a/k/a metals.com, Chase Metals
Inc., Chase Metals, LLC, Barrick Capital, Inc.,
Lucas Thomas Erb a/k/a Lucas Asher a/k/a
Luke Asher, and Simon Batashvili,

             Defendants.



          NOTICE OF PROPOSED SUBSTITUTE COUNSEL SUBJECT TO
         EMERGENCY MOTION TO MODIFY PRELIMINARY INJUNCTION

       Defendants Lucas Asher and Simon Batashvili (“Individual Defendants”) respectfully

submit this Notice of Proposed Substitute Counsel Subject to Emergency Motion to Modify

Preliminary Injunction (the “Notice”), and would inform the Court as follows:

       On July 1, 2021, the Court issued an order allowing current counsel for Individual

Defendants—Arnold A. Spencer—to withdraw from this case subject to two conditions (the

“Withdrawal Order”). The first of these conditions requires that Individual Defendants inform the

Court whether they will obtain substitute counsel or proceed pro se. And if substitute counsel is

obtained, such counsel must enter an appearance in the case by July 30, 2021 at 5:00 p.m.

       Substitute counsel, Gene R. Besen at Bradley Arant Boult Cummings LLP (“Substitute

Counsel”), previously entered a limited appearance on March 30, 2021 “to represent[] [Individual

Defendants] with regard to challenging the freezing of their assets for the purposes of retaining



                                                  1
  Case 3:20-cv-02910-L Document 286 Filed 07/23/21                     Page 2 of 4 PageID 4749



counsel.” (Dkt. 231). Pursuant to this limited appearance, Substitute Counsel filed an Emergency

Motion to Modify Preliminary Injunction (the “Emergency Motion to Modify”) (Dkt. 232). The

Emergency Motion to Modify seeks to modify the Consent Order of Preliminary Injunction and

Other Equitable Relief Against Defendants Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke Asher

and Simon Batashvili (the “Preliminary Injunction”) (Dkt. 165) currently in place in this case and

allow Individual Defendants the use of untainted and future earned assets to pay for attorneys’

fees.

         Per the Withdrawal Order’s terms, Individual Defendants submit this Notice to inform the

Court:

         1.     Individual Defendants intend to obtain substitute counsel for this case;

         2.     Individual Defendants intend for Gene R. Besen of Bradley Arant Boult Cummings

                LLP to serve as substitute counsel in this case; and

         3.     Substitute Counsel stands ready to file a non-qualified entry of appearance on

                behalf of Individual Defendants subject to an order by the Court on the Emergency

                Motion to Modify that allows Individual Defendants to use untainted and future

                earned assets to pay for attorneys’ fees. Absent such an order on the Emergency

                Motion to Modify, Substitute Counsel cannot and will not enter an appearance

                (beyond the limited appearance entered on March 30, 2021) on behalf of Individual

                Defendants.

         At this juncture of the case, Individual Defendants have effectively been unrepresented

since January 2021. There is an ongoing parallel criminal investigation that threatens the liberty

of these Individual Defendants. Untainted assets may exist and the Individual Defendants should



                                                  2
  Case 3:20-cv-02910-L Document 286 Filed 07/23/21                  Page 3 of 4 PageID 4750



have the ability to earn additional monies wholly unrelated to Receivership Entities, or any

commodities business, that could be utilized to pay for their defense in this matter and the parallel

criminal investigation. That is the limited relief sought by the Emergency Motion to Modify that

is fully briefed and pending before the Court.

       Therefore, for the reasons set forth in their Emergency Motion to Modify and pursuant to

this Notice, the Individual Defendants request that the Court (1) modify the Preliminary Injunction

and allow Individual Defendants the use of untainted assets to pay for attorneys’ fees and, subject

to such order, (2) permit Substitute Counsel to make an entry of appearance in this case on behalf

of Individual Defendants.



Dated: July 23, 2021                          Respectfully submitted,

                                              By: /s/ Gene R. Besen
                                                   Gene R. Besen
                                                   Texas Bar No. 24045491
                                                   gbesen@bradley.com
                                                   David C. Miller
                                                   Texas Bar No. 24110114
                                                   dmiller@bradley.com

                                              BRADLEY ARANT BOULT CUMMINGS LLP
                                              1201 Elm Street, Suite 4400
                                              Dallas, Texas 75270
                                              Phone: (214) 939-8700
                                              Fax: (214) 939-8787

                                              SUBSTITUTE COUNSEL FOR DEFENDANTS
                                              LUCAS ASHER AND SIMON BATASHVILI




                                                 3
  Case 3:20-cv-02910-L Document 286 Filed 07/23/21              Page 4 of 4 PageID 4751



                               CERTIFICATE OF SERVICE
       I certify that all counsel of record who have consented to electronic service were served

with a true and correct copy of the foregoing document via the Court’s CM/ECF system on this

23rd day of July 2021.

                                            /s/ Gene R. Besen
                                            Gene R. Besen




                                               4
